DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, & 17 [Remarks: pg. 8, 2nd para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 & 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika et al. (US 20140213917), in view of Zahn (US 4526473), in view of Linden (US 4796987), in view of Monahan et al. (US 10012506), and further in view of Hatton (US 20140098008).
As to claim 1, Hobeika teaches a system [abstract & fig. 16 & 11-12], comprising: 
a non-swim goggle eyeglass comprising temples attached to lenses (sunglasses with arms) [para. 69 & 72];
a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [para. 69 & 72], the MIDS comprising: 
	a display system disposed on one of the lenses (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79]; 
	a sensor system [fig. 11 & para. 78-79] configured to provide for sensor data; 
	a wireless communications system configured to communicate wirelessly to an external system (Bluetooth® chip and/or ANT™ chip 165) [Hobeika: figs. 16 & 11 & para. 78-80]; and 
a processor (microcontroller 34) [fig. 11 & para. 78-79] configured to: 
		process the sensor data to derive an activity metric [para. 78-79]; and 
		display, via the display system, the activity metric [para. 78-83],
wherein the display system comprises a small display disposed in only one of the lenses [figs. 10-13 & para. 70-72 & 78-79].
Hobeika does not explicitly teach wherein the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed in an eyewear [figs. 1 & 10] utilized for skiing and swimming [col. 1 lines 10-20], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20],
wherein the display system comprises a small display disposed in only one of the lenses [figs. 1 & 9-10].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the system of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction, as taught by Zahn, to improve usability of the system that utilizes the display system of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach the small display having dimensions of 20mm by 20mm or less.
Linden teaches the concept of a display system [abstract & figs. 1-2], that comprises a small display (digital display 13) [figs. 1-2] having dimensions of 20mm by 20mm or less disposed in only one of the lenses (14x17mm) [fig. 1 & claims 9 & 10].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the small display of the display system of the system of Hobeika as modified by Zahn, such that the small display has a dimensions of 20mm by 20mm or less, as taught by Linden to reduce distraction to the wear, as taught by Linden [col. 3 lines 7-13].
Hobeika as modified by Zahn and Linden does not explicitly teach wherein the activity metric comprises a direction of travel or a compass heading; and
wherein the direction of travel comprises one or more images depicting one or more arrows that indicate a location for the user to move towards.
Monahan teaches the concept of a system [abstract & fig. 1] wherein an activity metric comprises a direction of travel or a compass heading (electronic compass 130) [fig. 1 & abstract & col. 11 line 55 - col. 12 line 45]; and
wherein the direction of travel comprises one or more images depicting one or more visual elements that indicate a location for the user to move towards (visual indicators 152 & 154 utilized for visually guiding user can be any other suitable visual indicator)  [fig. 3 & col. 3 lines 5-61, col. 4 line 64 - col. 5 line 7, col. 13 line 54 - col. 14, line 5, & col. 15 lines 30-55].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the activity metric utilized with the system of Hobeika as modified by Zahn and Linden, such that the activity metric comprises a direction of travel or a compass heading; and wherein the direction of travel comprises one or more images depicting one or more visual elements that indicate a location for the user to move towards, as taught by Monahan, to improve the usability of the system of Hobeika as modified by Zahn and Linden, by optimizing the route traveled by the user of the system, as taught by Monahan [col. 10 lines 6-10].
Hobeika as modified by Zahn, Linden, and Monahan does not explicitly teach wherein visual elements are arrows.
Hatton teaches the concept of a system, wherein displayed visual in wherein a direction of travel comprises one or more images depicting one or more arrows that indicate a location for a user to move towards (turn feature 213 & 222) [fig. 2a & para. 37-38].
Because Hobeika as modified by Zahn, Linden, Monahan, and Hatton are in the same field of endeavor, i.e., system with displays utilized with eyewear, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the visual elements utilized with the system of Hobeika as modified by Zahn, Linden, Monahan, with arrows, as taught by Hatton, for the purposes of achieving the predictable result of providing visual indication to guide a user.
As to claim 2, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 1, wherein the sensor system comprises an inertial measurement unit (IMU) configured to provide at least one degree of freedom measurement of a wearer's head movement, a global positioning system (GPS) configured to provide a location, or a combination thereof, as the sensor data [Hobeika: figs. 10-13 & para. 78-79 & 69].
As to claim 3, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 1, wherein the activity metric comprises a head position, a speed, a leg position, a body position, a location, an elapsed time, a breathing metric, or a combination thereof [Hobeika: fig. 11 & para. 78-79].
As to claim 4, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 1, wherein the processor is configured to derive, via the activity metric [Hobeika: figs. 16-17 & para. 79-84], a quality measure for the activity metric [Hobeika: figs. 16-17 & para. 79-84], and to display the quality measure via the display system (target criteria) [Hobeika: figs. 16-17 & para. 79-84].
As to claim 6, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of 1, wherein the eyewear comprises a sunglasses, a ski goggles, a visor, or a combination thereof, and wherein the activity metric comprises a bicycling, a running, a walking, a skiing, a motorcycling, or a combination thereof [Zahn: col. 1 lines 10-22].
As to claim 7, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 1, wherein the display system comprises at least one LED light [Hobeika: figs. 10-13 & para. 70-72 & 78-79].
As to claim 8, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 7, wherein the angle α is between 10° to 90° [Zahn: figs. 1 & 10].
As to claim 9, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 1, wherein the processor is configured to set up the MIDS with information received wireless from the external system via the wireless communication system [Hobeika: para. 79-83].
As to claim 10, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 9, wherein the external system comprises a cell phone, a tablet, a mobile device, or a combination thereof (mobile device 188) [Hobeika: figs. 16 & 11 & para. 78-80].
As to claim 11, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 9, wherein the external system comprises a coaching/training system, a gaming system, an in-competition system, or a combination thereof [Hobeika: fig. 16 & para. 79-80].
As to claim 12, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 9, wherein the external system comprises a mobile device, and wherein the mobile device is configured to receive data from the MIDS, transmit data to the MIDS, set up the MIDS, or a combination thereof [Hobeika: fig. 16 & para. 78-80].
As to claim 13, Hobeika teaches a non-transitory computer readable medium [abstract & fig. 16 & 11-12] comprising executable instructions which, when executed by a processor (microcontroller 34) [fig. 11 & para. 78-79], cause the processor to:
receive a sensor data [fig. 11 & para. 78-79]  from a sensor system [fig. 11 & para. 78-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear comprising non-swim goggle eyeglasses [para. 69 & 72]; 
process [fig. 11 & para. 78-79] the sensor data to derive an activity metric [para. 78-79]; 
receive, via a wireless communications system, communications from an external system (Bluetooth® chip and/or ANT™ chip 165) [Hobeika: figs. 16 & 11 & para. 78-80]; and 
display, via a display system disposed in the MIDS (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79], the activity metric [para. 78-83];
wherein the eyewear comprises eyeglasses having temples attached to lenses (sunglasses with arms) [para. 69 & 72], and wherein the display system is disposed on one of the lenses [figs. 10-13 & para. 70-72 & 78-79],
wherein the display system comprises a small display disposed in only one of the lenses [figs. 10-13 & para. 70-72 & 78-79].
Hobeika does not explicitly teach wherein the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed in an eyewear [figs. 1 & 10], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20],
wherein the display system comprises a small display disposed in only one of the lenses [figs. 1 & 9-10].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the non-transitory computer readable medium of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α  from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the non-transitory computer readable medium of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach the small display having dimensions of 20mm by 20mm or less.
Linden teaches the concept of a display system [abstract & figs. 1-2], that comprises a small display (digital display 13) [figs. 1-2] having dimensions of 20mm by 20mm or less disposed in only one of the lenses (14x17mm) [fig. 1 & claims 9 & 10].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the small display of the display system utilized with the non-transitory computer readable medium comprising executable instructions of Hobeika as modified by Zahn, such that the small display has a dimensions of 20mm by 20mm or less, as taught by Linden to reduce distraction to the wear, as taught by Linden [col. 3 lines 7-13].
Hobeika as modified by Zahn and Linden does not explicitly teach wherein the activity metric comprises a direction of travel or a compass heading; and
wherein the direction of travel comprises one or more images depicting one or more arrows that indicate a location for the user to move towards.
Monahan teaches the concept of a system [abstract & fig. 1] wherein an activity metric comprises a direction of travel or a compass heading (electronic compass 130) [fig. 1 & abstract & col. 11 line 55 - col. 12 line 45]; and
wherein the direction of travel comprises one or more images depicting one or more visual elements that indicate a location for the user to move towards (visual indicators 152 & 154 utilized for visually guiding user can be any other suitable visual indicator)  [fig. 3 & col. 3 lines 5-61, col. 4 line 64 - col. 5 line 7, col. 13 line 54 - col. 14, line 5, & col. 15 lines 30-55].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the activity metric utilized with the non-transitory computer readable medium of Hobeika as modified by Zahn and Linden, such that the activity metric comprises a direction of travel or a compass heading; and wherein the direction of travel comprises one or more images depicting one or more visual elements that indicate a location for the user to move towards, as taught by Monahan, to improve the usability of the system of Hobeika as modified by Zahn and Linden, by optimizing the route traveled by the user that is utilizing the system utilized with the non-transitory computer readable medium, as taught by Monahan [col. 10 lines 6-10].
Hobeika as modified by Zahn, Linden, and Monahan does not explicitly teach wherein visual elements are arrows.
Hatton teaches the concept of a system, wherein displayed visual in wherein a direction of travel comprises one or more images depicting one or more arrows that indicate a location for a user to move towards (turn feature 213 & 222) [fig. 2a & para. 37-38].
Because Hobeika as modified by Zahn, Linden, Monahan, and Hatton are in the same field of endeavor, i.e., system with displays utilized with eyewear, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the visual elements utilized with the system utilized with the non-transitory computer readable medium of Hobeika as modified by Zahn, Linden, Monahan, with arrows, as taught by Hatton, for the purposes of achieving the predictable result of providing visual indication to guide a user.
As to claim 14, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the non-transitory computer readable medium of claim 13, wherein the sensor system comprises an inertial measurement unit (IMU) configured to provide at least one degree of freedom measurement of a wearer's head movement, a global positioning system (GPS) configured to provide a location, or a combination thereof, as the sensor data [Hobeika: figs. 10-13 & para. 78-79 & 69].
As to claim 15, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the non-transitory computer readable medium of claim 13, comprising executable instructions that when executed by the processor, cause the processor to derive, via the activity metric, a quality measure for the activity metric [Hobeika: figs. 16-17 & para. 79-84], and to display the quality measure via the display system (target criteria) [Hobeika: figs. 16-17 & para. 79-84].
As to claim 16, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the non-transitory computer readable medium of claim 14, wherein the activity metric comprises a head position, a speed, a leg position, a body position, a location, an elapsed time, a breathing metric, or a combination thereof [Hobeika: figs. 10-13 & para. 69 & 78-79].
As to claim 17, Hobeika teaches a method [abstract & fig. 16 & 11-12] comprising:
receiving a first sensor data [fig. 11 & para. 78-79] from a sensor system [fig. 11 & para. 78-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear comprising non-swim goggle eyeglasses (sunglasses) [para. 69 & 72]; 
processing [fig. 11 & para. 78-79] the first sensor data to derive an activity metric [para. 78-79]; 
receiving, via a wireless communications system, communications from an external system (Bluetooth® chip and/or ANT™ chip 165) [Hobeika: figs. 16 & 11 & para. 78-80]; and 
communicating the activity metric for display via a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] disposed in the MIDS [para. 78-83];
wherein the eyewear comprises eyeglasses having temples attached to lenses (sunglasses with arms) [para. 69 & 72], and wherein the display system is disposed on one of the lenses [figs. 10-13 & para. 70-72 & 78-79],
wherein the display system comprises a small display disposed in only one of the lenses [figs. 10-13 & para. 70-72 & 78-79].
Hobeika does not explicitly teach wherein the display system is configured to be disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed in an eyewear [figs. 1 & 10], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20],
wherein the display system comprises a small display disposed in only one of the lenses [figs. 1 & 9-10].
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the method of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α  from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the method of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach the small display having dimensions of 20mm by 20mm or less.
Linden teaches the concept of a display system [abstract & figs. 1-2], that comprises a small display (digital display 13) [figs. 1-2] having dimensions of 20mm by 20mm or less disposed in only one of the lenses (14x17mm) [fig. 1 & claims 9 & 10].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the small display of the display system of the method of Hobeika as modified by Zahn, such that the small display has a dimensions of 20mm by 20mm or less, as taught by Linden to reduce distraction to the wear, as taught by Linden [col. 3 lines 7-13].
Hobeika as modified by Zahn and Linden does not explicitly teach wherein the activity metric comprises a direction of travel or a compass heading; and
wherein the direction of travel comprises one or more images depicting one or more arrows that indicate a location for the user to move towards.
 Monahan teaches the concept of a method [abstract & fig. 1] wherein an activity metric comprises a direction of travel or a compass heading (electronic compass 130) [fig. 1 & abstract & col. 11 line 55 - col. 12 line 45] ; and
wherein the direction of travel comprises one or more images depicting one or more visual elements that indicate a location for the user to move towards (visual indicators 152 & 154 utilized for visually guiding user can be any other suitable visual indicator)  [fig. 3 & col. 3 lines 5-61, col. 4 line 64 - col. 5 line 7, col. 13 line 54 - col. 14, line 5, & col. 15 lines 30-55].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the activity metric utilized with the method of Hobeika as modified by Zahn and Linden, such that the activity metric comprises a direction of travel or a compass heading; and wherein the direction of travel comprises one or more images depicting one or more visual elements that indicate a location for the user to move towards, as taught by Monahan, to improve the usability of the system of Hobeika as modified by Zahn and Linden, by optimizing the route traveled by the user of the method, as taught by Monahan [col. 10 lines 6-10].
Hobeika as modified by Zahn, Linden, and Monahan does not explicitly teach wherein visual elements are arrows.
Hatton teaches the concept of a method, wherein displayed visual in wherein a direction of travel comprises one or more images depicting one or more arrows that indicate a location for a user to move towards (turn feature 213 & 222) [fig. 2a & para. 37-38].
Because Hobeika as modified by Zahn, Linden, Monahan, and Hatton are in the same field of endeavor, i.e., system with displays utilized with eyewear, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the visual elements utilized with the method of Hobeika as modified by Zahn, Linden, Monahan, with arrows, as taught by Hatton, for the purposes of achieving the predictable result of providing visual indication to guide a user.
As to claim 18, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the method of claim 17, wherein the processing, the communicating, or a combination thereof, is performed by a cloud-based system [Hobeika: para. 79-80] communicatively coupled to the external system.
As to claim 19, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the method of claim 17, wherein the external system comprises a cell phone, a tablet, a mobile device, or a combination thereof (mobile device 188) [Hobeika: figs. 16 & 11 & para. 78-80].
As to claim 20, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the method of claim 17 wherein the sensor system comprises an inertial measurement unit (IMU) configured to provide at least one degree of freedom measurement of a wearer's head movement a global positioning system (GPS) configured to provide a location, or a combination thereof, as the sensor data [Hobeika: figs. 10-13 & para. 78-79 & 69].
As to claim 21, Hobeika as modified by Zahn, Linden, Monahan, and Hatton teaches the system of claim 1, wherein the wireless communication system comprises a receiver (Bluetooth and/or ANT 165) [Hobeika: fig. 16 & para. 79] that receives a transmission of information entered via a cell phone (mobile device 188) [Hobeika: fig. 16 & para. 79].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694